DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
An amendment to the drawings and claims filed on 30 June 2021 and 26 July 2021 are acknowledged. Claims 1, 4, 10-14, 16, 17, and 29-31 are amended; claim 15 is cancelled; and claim 32 is newly added. Claims 1-14 and 16-32 are pending; claims 17-28 are withdrawn; and claims 1-14, 16, and 29-32 are presented for examination on the merits.
In response to the amendment filed on 30 June 2021, the objection to the drawings is withdrawn. In response to the amendment filed on 26 July 2021, and objection to the claims is added; the rejection under 35 USC 112(a) is withdrawn; the rejections under 35 USC 112(b) are partially withdrawn and modified; the rejections over the prior art are changed; and the double patenting rejections are withdrawn. Claims 8, 11-14, 16, and 31 are drawn to allowable subject matter.

Title Warning
The title of the invention is not sufficiently descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed, including the salient feature of the rheological control member. If a satisfactory title is not supplied by the applicant, the examiner may change the title on or after allowance. See MPEP 606.01.

Specification
The disclosure is objected to because of the following informalities: The specification teaches " In some other embodiments, the annular ring may be loosely retained about the plunger 110 and freely movable along the axis 155 (shown in FIG. 3) of the plunger 110 during operation" ([0369]).  However, Fig. 3 does not illustrate axis 155 (or rheological control member 400). The examiner respectfully suggests that the specification reference Fig. 51 or Fig. 54 instead of Fig. 3. Appropriate correction is required.
Claim Objections
Claim 32 is objected to because of the following informalities:  The grammar of claim 32 must be corrected, such as by inserting the conjunction "and" before "the one or more ribs are…"  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Regarding claim 29, the following limitations are being interpreted under 35 U.S.C. 112(f): 
"means for sealing the opening of the body"; and 
"means for opening the means for sealing and expressing a portion of the sample."


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4, 5, and 11-14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 4 recites the limitation "a plunger diameter radial to the longitudinal member" [of the plunger]. The intended meaning of this limitation is unclear it merely states that the plunger diameter is radial to a portion of the plunger, without imposing any particular frame of reference. If applicant wishes for the recited plunger diameter to have a particular orientation compared to other recited elements of the separation container, then the following is suggested: recitation that 
Claim 11 recites the following limitations:
wherein the internal chamber has one or more diameters [singular or plural] perpendicular to the axis, 
wherein the wall is at least partially flexible such that the one or more diameters of the internal chamber is a first diameter [singular] in a static state and the one or more diameters of the internal chamber expands to a second diameter [singular] during centrifugation,

If the "one or more diameters" are interpreted to be both the first diameter and the second diameter, where the "one or more diameters" refer to static measurement(s) of length rather than to variable measurements of length under different conditions at static position(s), then the limitation "one or more diameters" [singular or plural] is broader than the later requirement of plural diameters (the first diameter and the second diameter).
In the alternative, if "one or more diameters" are interpreted as variable measurements of length at static position(s), rather than as static measurement(s) of length, then the first diameter and the second diameter are one diameter (variable measurements of length under different conditions at a single position). Accordingly, the limitation "one or more diameters" [singular or plural] is broader than the later requirement of a single diameter ("the one or more diameters of the internal chamber is a first diameter…and…expands to a second diameter").
Either interpretation of "diameter" can be used (a static measurement of length or a variable measurement of length under different conditions at a static position). Depending upon which interpretation is used, the term "one or more diameters" [singular or plural] in claims 11 and 12 must be amended to either a singular or a plural term. If "diameter" is interpreted as a variable measurement of length at a static position, then the following limitation is suggested: "wherein the internal chamber has a variable diameter…" such that "the variable diameter" can be clearly distinguished from the first diameter and the second diameter.
 It is noted that a limitation that the internal chamber has a variable diameter [singular] does not imply that the internal chamber only has a single measured diameter at multiple positions under a particular condition.

Claim 13 recites the limitation "the outermost diameter." There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 14, it is unclear how the following limitation further limits the claim or its dependent claim 13: "wherein a first diameter is defined on a narrow side of the first annular shoulder in a static state."

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 29, and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roger (US 2,281,051, IDS; newly relied upon).
Regarding claim 1, Roger discloses a container (Figs. 1-5) comprising:
a body defining an internal chamber (shell 2), wherein the body defines an opening (orifice 10), and wherein the body is configured to receive a sample within the internal chamber (configured to receive liquid: page 1, left col., lines 1-11, and right col., line 43); 
a seal disposed across the opening (rubber sleeve 8 forming a valve seat, valve step 22, and valve head 24), such that the seal is configured to seal the opening of the body (page 1, right col., lines 15-18); 

a rheological control member (spring 16) disposed in the internal chamber, wherein the rheological control member has a bore (cylindrical interior of coiled spring) through which the plunger is disposed (Fig. 1), the bore having a diameter greater than an outer diameter of the plunger (implicit to sliding actuation of plunger; para. bridging pages 1-2) such that the rheological control member is configured to slide relative to the plunger (at least the bottom portion of spring 16 slides relative to lower end of plunger 21 when a user presses diaphragm 26 inward; Fig. 1 versus Fig. 2) and the body (at least the top portion of spring 16 slides relative to shell 2 when a user presses diaphragm 26 inward).
Regarding the limitation "a separation container for extracting a portion of a sample for use," it is noted that a preamble is generally not accorded any patentable weight where it merely recites the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). It is noted that the manner of operating a disclosed device does not further limit an apparatus claim nor differentiate apparatus claims from prior art. If the apparatus of the prior art is capable of performing the recited steps or intended use, then the apparatus meets the recited limitations. See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963).
Regarding claim 2, Roger discloses that the body defines an axis extending from the opening (orifice 10) to a second end of the body (at diaphragm 26), wherein a longitudinal member of the plunger is disposed on the axis (Fig. 1), wherein the internal chamber defines a diameter radial to the axis, and wherein the diameter narrows from a collection diameter to a pellet diameter (at metering chamber 14) in a direction extending axially from the second end to the opening (Figs. 1 and 2).
Regarding claim 3, Roger discloses that at least a portion of the plunger (lower end of plunger 21) is configured to sealingly engage the body at a portion of the body (metering chamber 14) corresponding to the pellet diameter (page 2, left. col., lines 29-34).

Regarding claim 5, Roger discloses that the at least the portion of the plunger comprises a plunger seal disposed circumferentially about the longitudinal member of the plunger (exterior surface of lower end of plunger 21), wherein the plunger seal is configured to engage the body at the portion of the body corresponding to the pellet diameter (metering chamber 14) (page 2, left. col., lines 29-34).
Regarding claim 6, Roger discloses that the plunger is configured to allow the portion of the sample to pass by the plunger from a second end towards the opening (para. bridging pages 1-2), and wherein the plunger is configured to prevent a remaining part of the sample from exiting the opening in an instance in which the plunger is actuated (page 2, left. col., lines 29-34), such that the plunger is configured to divide the internal chamber into two sub-chambers (ibid., Fig. 1).
Regarding the limitation "the plunger is configured to allow the portion of the sample to pass by the plunger from a second end towards the opening during centrifugation," Roger is silent regarding behavior of the plunger during centrifugation. This is an intended use of the separation container. It is noted that the manner of operating a disclosed device does not further limit an apparatus claim nor differentiate apparatus claims from prior art. If the apparatus of the prior art is capable of performing the recited steps or intended use, then the apparatus meets the recited limitations. See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). Since it is possible to actuate Roger's plunger, during centrifugation or otherwise, the intended use is capable of being met by Roger's dispenser.
Regarding claim 29, Roger discloses the subject matter of claim 1, as set forth above. Roger discloses rubber sleeve 8 forming a valve seat, which is an equivalent to the corresponding structure disclosed for the claimed "means for sealing the opening of the body" (e.g., seal 1220, Fig. 224). Roger further discloses valve step 22 and valve head 24, which is an equivalent to the corresponding structure disclosed for the claimed "means for opening the means for sealing and expressing a portion of the sample" (e.g., portion labeled "1290" in Fig. 224).
.

Claims 1, 2, 6, 9, 10, 29, 30, and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown (US 2,698,015, IDS; newly relied upon).
Regarding claim 1, Brown discloses a container (Figs. 1-5) comprising:
a body defining an internal chamber (body 10), wherein the body defines an opening (bored spout portion 13), and wherein the body is configured to receive a sample within the internal chamber (liquid such as diluent); 
a seal disposed across the opening (nozzle 25 and recess or socket 14), such that the seal is configured to seal the opening of the body (Fig. 4: "nozzle 25 seats within the recess or socket 14 and thus functions as a valve to prevent a flow of the solution," col. 2, lines 72-74); 
a plunger (shiftable unit including tube 15) movably disposed at least partially inside the internal chamber, wherein the plunger is configured to be actuated to open the seal and express the portion of the sample (so that nozzle 25 is no longer seated within the recess or socket 14), and 
a rheological control member (stopper 20) disposed in the internal chamber, wherein the rheological control member has a bore through which the plunger is disposed (Figs. 1-4), the bore having a diameter greater than an outer diameter of the plunger (tube diameter at reduced portion 24 of tube 15, Figs. 2 and 3) such that the rheological control member is configured to slide relative to the plunger and the body (Fig. 1 versus Fig. 3).
Regarding the limitation "a separation container for extracting a portion of a sample for use," it is noted that a preamble is generally not accorded any patentable weight where it merely recites the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). It is noted that the manner of operating a disclosed device does not further limit an apparatus claim nor differentiate apparatus claims from prior art. If the apparatus of the prior art is capable of performing the recited steps or intended use, then the In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963).
Regarding claim 2, Brown discloses that the body defines an axis extending from the opening (bottom) to a second end of the body (top), wherein a longitudinal member of the plunger is disposed on the axis (Fig. 1), wherein the internal chamber defines a diameter radial to the axis, and wherein the diameter narrows from a collection diameter to a pellet diameter (from body 10 to tapered recess or socket 14) in a direction extending axially from the second end to the opening (top to bottom).
Regarding claim 6, Brown discloses that the plunger is configured to allow the portion of the sample to pass by the plunger from a second end towards the opening (Figs. 2 and 3), and wherein the plunger is configured to prevent a remaining part of the sample from exiting the opening in an instance in which the plunger is actuated (col. 2, lines 72-74), such that the plunger is configured to divide the internal chamber into two sub-chambers (Fig. 4).
Regarding the limitation "the plunger is configured to allow the portion of the sample to pass by the plunger from a second end towards the opening during centrifugation," Brown is silent regarding behavior of the plunger during centrifugation. This is an intended use of the separation container. It is noted that the manner of operating a disclosed device does not further limit an apparatus claim nor differentiate apparatus claims from prior art. If the apparatus of the prior art is capable of performing the recited steps or intended use, then the apparatus meets the recited limitations. See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). Since it is possible to actuate Brown's shiftable unit, during centrifugation or otherwise, the intended use is capable of being met by Brown's shiftable unit.
Regarding claim 9, Brown discloses a sample collecting vessel (cap 27) configured to engage the body, wherein the sample collecting vessel is configured to surround the opening, such that the sample collecting vessel is configured to collect the portion of the sample passing through the seal (Fig. 1).
Regarding claim 10, Brown discloses that the body comprises a wall at least partially bounding the internal chamber, and that the rheological control member is annularly disposed between the plunger and the wall (Figs. 1-5).
Regarding claim 29, Brown discloses the subject matter of claim 1, as set forth above. Brown discloses recess or socket 14, which is an equivalent to the corresponding structure 
Regarding claim 30, Brown does not explicitly state that the rheological control member is configured to float on the sample. It is noted that the sample is not within the scope of the claimed separation container, and the claimed configuration to float describes the rheological control member in isolation rather than being linked to other structural components of the separation container. Accordingly, claim 30 is interpreted as merely limiting the buoyancy of the rheological control member, not the rheological control member in relationship to the other recited elements. Brown teaches that stopper 20 can be conveniently made of plastic (col. 2, lines 16-19). Because plastic is buoyant in at least a hypothetical liquid sample of sufficient density, Brown's plastic stopper 20 meets the claimed limitation.
Regarding claim 32, Brown discloses the rheological control member (interpreted as comprising both stopper 20 and ribs 23) comprises one or more ribs (ribs 23), and the one or more ribs are configured to engage a wall of the body (Fig. 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Roger.
Regarding claim 9, Roger does not explicitly disclose a sample collecting vessel. However, Roger teaches that the dispenser if for delivering small quantities of liquids such as foods and medicines (page 1, first para.), and a conventional drinking glass is configured to engage (i.e., touch) the body of Roger's dispenser, wherein the conventional drinking glass is configured to surround the opening, such that the conventional drinking glass is configured to collect the portion of the liquid food or medicine passing through the seal. For the benefit of consuming liquid food or medicine using a commonly available means for drinking, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the dispenser of Roger with a conventional drinking glass.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Brown.
Regarding claim 7, Brown does not explicitly state that the plunger (tube 15) is buoyant in water or a density cushion material. It is noted that the specification does not provide a special definition that defines the specific density of a density cushion material. It is noted that the water or the density cushion material is not within the scope of the claimed separation container, and the claimed buoyancy is not linked to other structural components of the separation container. Accordingly, claim 7 is interpreted as merely limiting the plunger, not the plunger in relationship to the other recited elements.
Brown teaches that various parts can be conveniently made of plastic (col. 2, lines 16-19). A tube made from plastic is buoyant in at least a hypothetical density cushion material. For the benefit of selecting from the a convenient and inexpensive choice of materials, it would have been obvious to one of ordinary skill in the art at the time of filing that Brown's tube is made from plastic and therefore is buoyant in at least a hypothetical density cushion material.

Allowable Subject Matter
Claims 8, 16, and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 8, closest prior art of Rajagopal (US 2013/0029324, IDS; previously relied upon) fails to disclose that the bore of the rheological control member has a diameter greater than an outer diameter of the plunger such that the rheological control member is configured to slide relative to the plunger and the body.
Regarding claims 11 and 31, the prior art of record does not disclose all of the claimed features. Brown (US 2,698,015, IDS; newly relied upon) discloses an annular rheological control member having a bore, wherein the bore of the rheological control member has a diameter greater than an outer diameter of the plunger such that the rheological control member is configured to slide relative to the plunger and the body, but does not teach the claimed flexible features of the body, instead disclosing a tubular body made of glass. Ballies (US 4,154,690; previously relied upon) discloses a plastic tube that expands during centrifuging but fails to disclose an annular rheological control member having a bore.
Regarding claim 14, closest prior art of Brown discloses that the wall comprises a first annular shoulder at which a diameter of the internal chamber changes (either wall 11 at top of body 10 or tapered recess 14) but does not teach that the first annular shoulder is configured to engage the rheological control member (stopper 20).
Regarding claim 16, closest prior art of Brown fails to disclose a gasket disposed circumferentially about the plunger, wherein the gasket is configured to seal a central opening between the bore of the rheological control member and the plunger. Regarding washer 26, Brown teaches that "Due to the provision of ribs 23, washer 26 will not obstruct a fluid flow from one compartment to the other" (col. 2, lines 27-29) (i.e, not seal a central opening between the bore of stopper 20 and reduced portion 24 of tube 15).


Response to Arguments
Applicant's arguments filed on 30 June 2021 have been considered and are not fully persuasive or are moot in view of the new grounds of rejection.
Regarding claim 7, Applicant argues the following regarding:
Moreover, Claim 7 requires, "wherein the plunger is buoyant in water or a density cushion material". The Office Action asserts in several instances that alleged plungers of the cited references are allegedly buoyant in "at least a hypothetical density cushion material". See e.g., Office Action, pgs. 16, 19. However, no real or hypothetical densities of any alleged density cushions are provided alone or in combination with the cited references and no teaching of such a buoyancy is found in the cited references, such that it cannot be said to be obvious that the alleged plungers are buoyant absent such teachings. Thus, Applicant respectfully submits no prima facie rejection is made.

In response, it is noted that the recited density cushion material (or water) is not within the scope of the claimed separation container. So long as a hypothetical density cushion material exists in which a plunger of the prior art is buoyant, the limitation is met. This limitation is treated as limiting the plunger in isolation because the claim does not require that the plunger is buoyant within the separation container.
“Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). 
The manner of operating a disclosed device does not further limit an apparatus claim nor differentiate apparatus claims from prior art. If the apparatus of the prior art is capable of performing the recited steps or intended use, then the apparatus meets the recited limitations. See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE ADAMS whose telephone number is (571)270-5043.  The examiner can normally be reached on M-F, 10:30 A.M - 7 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHELLE ADAMS/Examiner, Art Unit 1797                                                                                                                                                                                                        




/Christopher Adam Hixson/            Primary Examiner, Art Unit 1797